 1 Preciliano Martinez
   Attorney At Law, SBN 93253
 2 1120 14th Street, Suite 5
   Modesto, CA 95354
 3 Telephone: (209) 579-2206
   Email: attymartinezp@yahoo.com
 4

 5 Attorney for: Francisco Javier Ochoa

 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                             CASE NO. 1:19-CR-00211-NONE-SKO
10
                                      Plaintiff,           STIPULATION REGARDING EXCLUDABLE
11                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
                              v.                           FINDINGS AND ORDER TO CONTINUE CASE
12                                                         TO 6/12/2020 AT 8:30 A.M.
     Francisco Javier Ochoa
13
                             Defendants
14

15                                                   STIPULATION

16          Plaintiff United States of America, by and through its counsel of record, Kathleen A. Servatius,

17 and Defendant Francisco Javier Ochoa, represented by Attorney Preciliano Martinez, hereby stipulate as

18 follows:

19          1.      By previous order, this matter was set for change of plea on January 13, 2020.

20          2.      By this stipulation, defendant now moves to continue the change of plea until June 12,

21 2020, and to exclude time between March 20, 2020 and June 12, 2020, under Local Codes T4 and M.

22 Plaintiff does not oppose this request. The Defense has not had the opportunity to visit Mr. Ochoa due

23 to the Fresno County Jail being under quarantine for Mumps. Per Lt. Rocha; Mr. Ochoa’s section’s

24 quarantine was extended an additional 20 days.

25          3.      The parties agree and stipulate, and request that the Court find the following:

26                  a)       Counsel for defendant desire additional time to visit and discuss plea offer. The

27          government does not object to the continuance.

28                  b)       Based on the above-stated findings, the ends of justice served by continuing the

      Stip. & [Proposed] Order Continuing Status Conf. &   1
      Excluding Time Periods Under Speedy Trial Act
30
 1          case as requested outweigh the interest of the public and the defendant in a trial within the

 2          original date prescribed by the Speedy Trial Act.

 3                  c)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4          et seq., within which trial must commence, the time period March 20, 2020 and, June 12, 2020,

 5          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6          for Mr. Ochoa, because it results form a continuance granted by the Court at defendant’s request

 7          on the basis of the Court’s finding that the ends of justice served by taking such action outweigh

 8          the best interest of the public and the defendants in a speedy trial.

 9          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12          IT IS SO STIPULATED.

13    Dated: March 18, 2020                                      /s/ Kathleen A. Servatius
                                                                 KATHLEEN A. SERVATIUS
14                                                               Assistant United States Attorney

15

16 Dated: March 18, 2020                                     /s/ Preciliano Martinez
                                                             PRECILIANO MARTINEZ, ESQ.
17                                                           Attorney for Francisco Javier Ochoa
18

19

20                                                         ORDER

21

22 IT IS SO ORDERED.

23      Dated:     March 19, 2020
24                                                         UNITED STATES DISTRICT JUDGE

25

26

27

28

      Stip. & [Proposed] Order Continuing Status Conf. &     2
      Excluding Time Periods Under Speedy Trial Act
30
